DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 1-8 are the same as those set forth in the previous Office action mailed on Oct. 6, 2021. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 5,844,054 (herein “Samples”) in view of Advances in Polymer Technology 1986, 6(2), 125-145 (herein “Shenoy”).
This rejection was adequately set forth in paragraphs 4-21 of the Office action mailed on Oct. 6, 2021 and is incorporated here by reference.


Response to Arguments

Applicant's arguments filed Jan. 6, 2022 (herein “Remarks”) have been fully considered but they are not persuasive.
Applicant argues (paragraph bridging pp. 6-7 of Remarks) that Samples is using production rate comparison to determine changes to amounts of catalyst and oxygen whereas (first full paragraph on p. 7 of Remarks) the claimed method includes a measurement of the melt flow of a polymer produced at predetermined residence times.
This argument is unpersuasive firstly on the ground that examiner does not find in this discussion a statement alleging that a claim limitation is not disclosed and not rendered obvious by the references.
Nonetheless, the Samples references discloses that oxygen affects both the flow properties of the polymer (see col. 2, ll. 5-8) and the reactor production rate (col. 5, ll. 50-52). Samples thus suggests monitoring the flow properties of the polymer, and Samples suggests that changes to the amount of oxygen would affect both the flow properties of the polymer and the reactor production rate. [These citations to Samples were set forth in paragraphs 6 and 12 of the Office action mailed on Oct. 6, 2021]. The argued measurement in Samples of the melt flow of a polymer produced at predetermined residence times corresponds to the presently recited measurement of the polymer produced (instant step (a)).

Applicant argues (end of the first full paragraph on p. 7 of Remarks) that Samples fails to teach or suggest that the actual polymer properties such as melt flow index are used to determine a catalyst feed rate.
As set forth in the rejection, Samples discloses that the amount of oxygen is adjusted based upon a flow property; that the amount of oxygen is inversely correlated with production rate; and that the amount of catalyst is positively correlated with production rate (see the citations in paragraph 12 of the Office action mailed on Oct. 6, 2021). That is, Samples discloses that the amounts of oxygen and of catalyst have opposing effects on production rate. The measurement of flow properties and the subsequent adjustment of oxygen to bring about the desired flow properties would thus affect the production rate, and this suggests a change in the catalyst feed (see paragraph 14 of the Office action mailed on Oct. 6, 2021).
As to the specifically argued flow property of melt flow index, Samples discloses that the flow properties are typically considered to be melt index, flow index, and melt flow ratio (see paragraph 5 of the Office action mailed on Oct. 6, 2021), and thus Samples suggests the measurement of any of these flow properties. The secondary reference to Shenoy also suggests the measurement of the melt flow index.

Applicant argues (second full paragraph of p. 7 of Remarks) that Samples does not suggest using step (viii) (adjusting oxygen based on resin properties) in place of steps (iii)-(vii) (related to the determination of production rates based upon catalyst and oxygen). This argument is not clear to the examiner with respect to why such a 

Applicant argues (paragraph bridging pp. 7-8 of Remarks) that the rejection does not address step (c) of changing the catalyst feed rate before changing the oxygen flow rate. This limitation is addressed in paragraph 14 of the Office action mailed on Oct. 6, 2021. In brief, the rejection asserts the obviousness of adjusting the amount of oxygen based upon a flow property and also adjusting the catalyst feed to maintain the desired feed rate; such an change of the catalyst feed rate would thus also be based on a comparison of the polymer’s flow property to a desired flow property.

Applicant argues (first full paragraph on p. 8 of Remarks) that Samples disclose a simultaneous manipulation of catalyst and oxygen. Applicant also argues (bottom of p. 8 of Remarks) that portions of Samples teach away from the claimed invention.
“A reference does not teach away ... if it ... does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.” DePuy Spine Inc. v. Medtronic Sofamor Danek, 90 USPQ2d 1865 at 1873, 567 F.3d 1314 at 1327 (Fed. Cir. 2009) (citing In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)).
It is true that Samples discloses that “[v]ariation in resin properties and production rate is decreased by the simultaneous manipulation of the catalyst and oxygen feed” (col. 6, ll. 63-65). This teaching does not, however, criticize, discredit, or otherwise discourage investigation into changing the catalyst feed prior to changing the amount of oxygen, and therefore it is not a teaching away. The rejection sets forth reasons that one of ordinary 

Conclusion


This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Oct. 6, 2021. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764